Citation Nr: 0723226	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  98-16 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for scar tissue on the 
eardrums.

3.  Entitlement to service connection for balance problems, 
claimed as secondary to ear disability.

4.  Entitlement to service connection for nasal obstruction, 
status post septoplasties.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to June 
1972.  He also had brief periods of active duty for training 
in the Air National Guard from July 1972 to October 1974.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Veterans Law Judge in March 2003.  
A transcript of the hearing is associated with the veteran's 
claims folders.

The veteran's appeal was previously before the Board in July 
2003, at which time the Board remanded the case for further 
development by the originating agency.  The case has been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not present in 
service or until years thereafter and is not etiologically 
related to service.

2.  The veteran currently has no scar tissue on either 
eardrum.

3.  The veteran has no disability manifested by balance 
problems.

4.  The veteran's nose was found to be normal on examination 
for entrance onto active duty.

5.  The evidence does not clearly and unmistakably 
demonstrate that the postoperative residuals of a fracture of 
the veteran's nose did not increase in severity as a result 
of septoplasties performed during service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 101, 
106, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.385 (2006).

2.  Scar tissue on the eardrums was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 101, 
106, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2006).  

3.  A disability manifested by balance problems was not 
incurred in or aggravated by active military service and is 
not proximately due to or the result of any service-connected 
disability.  38 U.S.C.A. §§ 101, 106, 1110 (West 2002); 38 
C.F.R. §§ 3.6, 3.303, 3.310 (2006).  

4.  Nasal obstruction, status post septoplasties, was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1111 (West 2002); 38 C.F.R. §§ 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran's claims were initially 
adjudicated before the enactment of the VCAA.  He was 
provided with the notice required by the VCAA, by letters 
mailed in October 2001 and August 2003.  Although these 
letters did not specifically inform the veteran that he 
should submit any pertinent evidence in his possession, they 
did inform him of the evidence that would be pertinent and 
that he should submit such evidence or provide VA with the 
information and any authorization necessary for VA to obtain 
the evidence on his behalf.  Therefore, the Board believes 
that he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  The Board notes that, 
even though the letters requested a response within 60 days, 
they also expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  The veteran was also provided notice 
concerning the disability rating and effective-date elements 
of the claims in the January 2007 supplemental statement of 
the case.

The record also reflects that all service medical records and 
pertinent, available post service treatment records have been 
obtained.  In addition, the veteran has been afforded 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate any of the claims.  The Board is also unaware of 
any such outstanding evidence.

Following the receipt of all pertinent evidence, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2006).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304 (2006); see also VAOPGCPREC 3-2003 (July 
16, 2003).  


For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2006).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Bilateral Hearing Loss Disability

The veteran contends that service connection is warranted for 
bilateral hearing loss disability because it is related to 
his exposure to noise from jet engines in service.  The 
veteran's DD-214 shows that his MOS in service was jet engine 
mechanic.  Therefore, the Board accepts the veteran's 
contention of noise exposure in service.  

The service medical records do not show that the veteran was 
found to have hearing disability in either ear.  The first 
evidence of hearing loss in the record is from an audiogram 
that appears to have been conducted in 1997, 25 years after 
the veteran's discharge from active service.  In addition, a 
VA audiologist who examined the veteran and reviewed the 
claims folders in May 2006 has opined that the veteran's 
hearing disability is not related to service.  There is no 
contrary medical opinion of record.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
this claim.

Scar Tissue on the Eardrums

The veteran also contends that service connection for 
scarring of the eardrums is warranted because it is a result 
of his exposure to jet engine noise during service.  

Service medical records are negative for any indication of 
symptoms, complaints, treatment or diagnosis of any disease 
or injury of either ear.  Post-service medical evidence shows 
that during an August 1980 examination at Mercy Hospital, the 
veteran's eardrums were noted to be intact.  Later in 
September 1980, during an examination at the VA Medical 
Center in Cincinnati, Ohio, it was noted that the veteran's 
eardrums and external canals were clear.  A January 1993 
treatment report from the Southern Ohio Medical Center also 
shows that the veteran's eardrums were clear.  It is not 
until February 1998, 26 years after the veteran's discharge 
from service , in a treatment report from Dr. M. Singh, that 
the veteran is noted to have a "little bit" of scarring in 
both eardrums from past noise damage.  Dr. Singh did not 
identify when the noise exposure occurred.  The veteran was 
also found to have scar tissue in the left eardrum during a 
May 1998 VA examination.  However, when the veteran was most 
recently examined by VA in September 2006, no scarring was 
seen on physical examination or otoscopic examination.  

In view of this evidence showing that the veteran does not 
currently have scarring of either ear drum, the Board 
concludes that service connection is not warranted for this 
claimed disability.

Balance Problems, Secondary to Ear Disability

Neither service medical records nor the post-service medical 
evidence of record shows that the veteran has been diagnosed 
with any disorder resulting in balance problems.  Moreover, 
although the veteran's complaint of balance problems is noted 
in the recent medical evidence, no disorder resulting in this 
symptom was diagnosed on the VA general medical examination 
in September 2006.  Accordingly, the Board also concludes 
that service connection is not warranted for this claimed 
disability.

Nasal Obstruction, Status Post Septoplasties

In the report of medical history completed in connection with 
his enlistment examination, the veteran reported a history of 
a broken nose; however, on clinical examination, the 
veteran's nose was found to be normal.  The veteran has 
reported during the pendency of this claim that at the age of 
4 or 5, he fractured his nose and that he underwent his 
initial nasal surgery at age 13 or 14.  Service medical 
records also show that during treatment in service, the 
veteran gave a history of surgery for a fractured nose, 
complete nasal obstruction of the right nostril, and frequent 
nose bleeds prior to his entry into the military.  

Accordingly, the Board concludes that the evidence clearly 
and unmistakably demonstrates a nasal fracture, status post 
surgery, existed prior to the veteran's entrance onto active 
military service.  However, the evidence does not clearly and 
unmistakably demonstrate that the preexisting disorder was 
not aggravated by active duty.  In fact, a VA physician who 
examined the veteran and reviewed the claims folder in 
September 2006 has opined that it is at least as likely as 
not that the preexisting disability was aggravated by 
septoplasties performed during service.  Accordingly, the 
presumption of soundness has not been rebutted, and the 
veteran is entitled to service connection for this 
disability. 


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for scarring of the eardrums is denied.

Service connection for balance problems, claimed as secondary 
to ear disability, is denied.

Service connection for nasal obstruction, status post 
septoplasties, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


